                Case 20-10256-KBO              Doc 150        Filed 02/20/20        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                          )
In re:                                                    )   Chapter 11
                                                          )
EARTH FARE, INC., et al.,                                 )   Case No. 20-10256
                                                          )   (Jointly Administered)
                 Debtors.1                                )
                                                          )

         NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE THAT:

         1.      I, David W. Giattino, Esquire of Stevens & Lee, P.C., hereby appear in

these cases as counsel to Skyland Town Centre Investors, LLC (“Skyland”).

         2.      Skyland hereby requests that any notice or other paper that is filed in these cases

or served on a party to these cases or a party in interest also be served on Skyland, by providing

a copy of any such notice or other paper to:

                                       David W. Giattino (No. 5614)
                                          STEVENS & LEE, P.C.
                                    919 North Market Street, Suite 1300
                                       Wilmington, Delaware 19801
                                         Tel:    (302) 654-5180
                                         Fax:    (610) 371-7988
                                      E-mail: dwg@stevenslee.com

         3.      Neither filing or serving this notice nor anything in this Notice is a waiver of, and

Skyland does not waive, any claim, defense, or other right, such as, without limiting

the generality of the foregoing, any right

                 (a)      to have the final order in any non-core matter be entered only
                          (i) by a U.S. District Judge or (ii) after de novo review by one,



         1
            The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for
each of the Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
            Case 20-10256-KBO        Doc 150      Filed 02/20/20      Page 2 of 2




             (b)   to have a jury try any claim or issue relating to or triable in (i) these cases
                   or (ii) any proceeding arising under the Bankruptcy Code,
                   11 U.S.C. §§ 101 – 1532, or arising in or relating to these cases,

             (c)   to have the U.S. District Court withdraw the reference of (i) these cases or
                   (ii) any proceeding arising under the Bankruptcy Code,
                   11 U.S.C. §§ 101 – 1532, or arising in or relating to these cases,

             (d)   to object to the Court’s jurisdiction, but not a right to object to
                   the Court’s jurisdiction of this notice, or

             (e)   to elect or otherwise pursue another remedy.

Dated: February 20, 2020                       Very truly yours,
       Wilmington, Delaware

                                                /s/ David W. Giattino
                                               David W. Giattino (No. 5614)
                                               STEVENS & LEE, P.C.
                                               919 North Market Street, Suite 1300
                                               Wilmington, Delaware 19801
                                               Tel:      (302) 654-5180
                                               Fax:      (610) 371-7988
                                               E-mail: dwg@stevenslee.com

                                               Counsel to Skyland Town Centre Investors, LLC




                                              2
